          Case 1:14-cv-04030-VEC Document 256 Filed 03/22/21 Page 1 of 1
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 3/22/2021
 ------------------------------------------------------------ X
 OSCAR RAMIREZ, JAVIER GUERRERO,                              :
 GERONIMO HERCULANO, PABLO RUTILIO, :
 MAGGIE ANDRES CRECENCIO,                                     :
 GUILLERMO ALVAREZ, JUANA CRUZ                                :  14–CV-4030 (VEC)
 HERNANDEZ, LEONIDAS MATEO, ANYELI :
 OVALLES HERNANDEZ, MIRNA REYES                               :       ORDER
 MARTINEZ, RAMON ROSARIO, OMAR                                :
 TAVERAS, LUIS ESPINAL, and JUAN                              :
 SALMERON, on behalf of themselves and those :
 similarly situated,                                          :
                                                              :
 Plaintiffs,                                                  :
                                                              :
                            -against-                         :
                                                              :
 M L RESTAURANT, CORP., M.L. SAN JOSE :
 ENTERPRISES, CORP., d/b/a Liberato                           :
 Restaurant, ANTONIO MANUEL LIBERATO, :
 and NELSON GOMEZ, jointly and severally,                     :
                                                              :
 Defendants.                                                  :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS a hearing on Defendants’ motion to stay the default provisions of the

settlement agreement was held on March 22, 2021 (Dkt. 230);

       WHEREAS a new settlement agreement was reached by the parties;

       IT IS HEREBY ORDERED THAT: Defendants’ motion is dismissed as moot.



SO ORDERED.
                                                 _________________________________
Date: March 22, 2021                             VALERIE CAPRONI
      New York, NY                               United States District Judge
